Order entered March 25, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01629-CV

                        IN THE INTEREST OF I.C.G., A CHILD
                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-07-00258-T

                                            ORDER
       By order dated March 10, 2015 the Court stayed the portion of the trial court’s December

9, 2014 judgment that requires Cashunda Nicholson, the mother of the child who is the subject of

this case, “to initiate a case with the office of the Attorney General for the child the subject of

this suit and Mr. Elliot Hawkins (the biological father).” The Court further ordered that to the

extent such a case had been initiated Cashunda Nicholson must advise the Court within ten (10)

days of the date of our order of the cause number and style of the case.

       The Court has been advised that the Attorney General, representing the State of Texas,

has filed a proceeding in the 301st Judicial District Court to establish the parent child

relationship between ICG, the child who is the subject of this suit, and Elliott James Hawkins, in

which the Attorney General alleges, “[n]o presumption of paternity exists unless specifically

alleged herein” and does not refer to the issues that arose in the case from which the instant

appeal arose concerning the claim of paternity by Cyrus Gates. That case has been assigned
cause number DF-03-02689-T. To protect the subject matter of this appeal, we ORDER all

proceedings in cause number DF-03-02689-T with regard to the parentage of ICG stayed

pending further order of the Court.

       The Court requests that the Attorney General file an amicus curiae brief in the instant

appeal within 30 days of the date of this order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE